PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.  8,528,930				:
Issued:       September 10, 2013				:  ON PETITION
Application No.:   12/868,585				:
Filing Date:   August 25, 2010				:
Attorney Docket No. DENT-001			:

This is a decision on the petition to reinstate the above-cited patent pursuant to 37 CFR 1.378(b), filed December 17, 2021.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

The patent issued September 10, 2013.  The patent expired at midnight on September 10, 2017, for failure to pay the 3.5-year maintenance fee.  It is also noted that the period in which to pay the 7.5-year maintenance fee has also expired.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted, and (3) payment of the petition fees under 37 CFR 1.17(m).   The petition was not accompanied by sufficient monies for both of the  petition fees under 37 CFR 1.17(m) for late payment of the 3.5-year maintenance fee and the 7.5-year maintenance fee.

It is noted that 3.5-year maintenance fee (micro-entity) is $500.00 and the petition fee under 37 CFR 1.17(m) is $525.00 (micro-entity). It is also noted that the 7.5-year maintenance fee is $940.00 and the petition fee under 37 FR 1.17(m) is $525.00.1 The amount of $1,965.00 has been received from petitioner and is available for payment of the fees dues.  The renewed petition must be accompanied by an additional $525.00 for the payment of the petition fee for the late payment of the 7.5-year maintenance fee.
 The address cited on the petition differs from the address of record. A courtesy copy of this decision is being mailed to address cited on the petition. Further correspondence will be mailed solely to the address of record until appropriate written instructions directing otherwise are received.
Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571)273-8300
Attn: Office of Petitions


Or VIA EFS-WEB

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        					

Cc:
Dennis Titterington
4347 Penwith Way
Sacramento, California 95660









    
        
            
        
            
    

    
        1 Section 2590 of the Manual of Patent Examining Procedure provides, in part, that:
        
        37 CFR 1.378(a) provides that the Director of the Office may accept the payment of any maintenance fee due on a patent based on an expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director of the Office to have been unintentional. The appropriate petition fee set forth in 37 CFR 1.17(m) must be paid as a condition of accepting payment of the maintenance fee. If multiple maintenance fees due on a single patent have not been paid, a separate petition fee is required for each delayed maintenance fee payment. A statement that the delay in payment of the maintenance fee was unintentional is also required with respect to each delayed maintenance fee payment. While the patentee can include the statements of unintentional delay in a single petition (if desired), a separate petition fee is required for each delayed maintenance fee payment. If the Director of the Office accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired but will be subject to the intervening rights and provisions of 35 U.S.C. 41(c)(2).